Name: Commission Regulation (EC) No 1809/2003 of 15 October 2003 amending Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards rules for importation of live bovine animals and products of bovine, ovine and caprine origin from Costa Rica and New Caledonia (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  means of agricultural production;  America;  Asia and Oceania;  trade;  agricultural policy;  health
 Date Published: nan

 Avis juridique important|32003R1809Commission Regulation (EC) No 1809/2003 of 15 October 2003 amending Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards rules for importation of live bovine animals and products of bovine, ovine and caprine origin from Costa Rica and New Caledonia (Text with EEA relevance) Official Journal L 265 , 16/10/2003 P. 0010 - 0011Commission Regulation (EC) No 1809/2003of 15 October 2003amending Regulation (EC) No 999/2001 of the European Parliament and of the Council as regards rules for importation of live bovine animals and products of bovine, ovine and caprine origin from Costa Rica and New Caledonia(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(1), as last amended by Commission Regulation (EC) No 1139/2003(2), and in particular the first paragraph of Article 23 thereof,Whereas:(1) In its opinion of 11 May 2001 on the geographical BSE risk in Costa Rica, the Scientific Steering Committee (the SSC) concluded that the occurrence of BSE in native cattle of that country is highly unlikely. As a consequence, Costa Rica was included in the list of countries exempted from certain TSE-related trade conditions for live bovine animals and products of bovine, ovine and caprine origin.(2) In its updated opinion of 10 April 2003 on the geographical BSE risk of certain third countries, the SSC modified its opinion of 11 May 2001 and concluded that the occurrence of BSE in native cattle of Costa Rica is unlikely but may not be excluded. Therefore Costa Rica should no longer be exempted from the TSE-related trade conditions for live bovine animals and products of bovine, ovine and caprine origin.(3) In its opinion of 6 March 2003 on the geographical BSE risk in New Caledonia, the SSC concluded that the occurrence of BSE in native cattle of that country is highly unlikely. Therefore, New Caledonia should be included in the list of countries exempted from certain TSE-related trade conditions for live bovine animals and products of bovine, ovine and caprine origin.(4) Regulation (EC) No 999/2001 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS REGULATION:Article 1Annex XI to Regulation (EC) No 999/2001 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 147, 31.5.2001, p. 1.(2) OJ L 160, 27.6.2003, p. 22.ANNEXAnnex XI is amended as follow:1. In part A, point 15(b), the list of countries is replaced by the following:"- Argentina- Australia- Botswana- Brazil- Chile- El Salvador- Iceland- Namibia- Territoire franÃ §ais de la Nouvelle CalÃ ©donie- New Zealand- Nicaragua- Panama- Paraguay- Singapore- Swaziland- Uruguay- Vanuatu."2. In part D, point 3 is replaced by the following:"3. Point 2 shall not apply to imports of bovine animals born and continuously reared in the following countries:- Argentina- Australia- Botswana- Brazil- Chile- El Salvador- Iceland- Namibia- Territoire franÃ §ais de la Nouvelle CalÃ ©donie- New Zealand- Nicaragua- Panama- Paraguay- Singapore- Swaziland- Uruguay- Vanuatu."